DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Fig. 5 not mentioned in the description: 223.  
The term “cylindrical sleeves 141” in second step 1302 of Fig. 13 should be replaced with the term -- cylindrical sleeves 241 -- to be consistent with the remainder of the disclosure.
The term “menbers 261” in fifth step 1305 of Fig. 13 should be replaced with the term -- members 261 -- to correct a typographical error.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The term “serrated annular outer surfaces 213, 214” in paragraph [059] should be corrected be reference character 214 was previously used to refer to “first bore holes”.
The term “cylindrical sleeves 141” in paragraph [061] should be replaced with the term -- cylindrical sleeves 241 -- to be consistent with the remainder of the disclosure.
Each occurrence of the term “bolt members 151” in paragraph [061] should be replaced with the term -- bolt members 251 -- to be consistent with the remainder of the disclosure. 
Appropriate correction is required.

Claim Objections
3.	Claim 1 is objected to because of the following informality:  The phrase “distinct part the tire” should be replaced with a phrase, such as -- distinct part of the tire -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation “a radially outer surface” renders the claim indefinite because it is unclear whether “a radially outer surface” refers to the previously recited “outer cylindrical surface” set forth in claim 1 or if it refers to a distinct outer surface of each sleeve as implied by the claim construction.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik et al. (US 2019/0299709 A1; hereinafter “Celik”).
	Regarding claims 1-5, 8 and 9, Celik discloses a wheel assembly 200 for a tire 140 comprising: a circular hub member (unlabeled, but shown in Fig. 1; paragraphs [0035] and [0036]) for securing to a rotatable axle (paragraph [0041]) of a vehicle; a first rim piece 210 for engaging the hub member (Fig. 1); a second rim piece 220 for engaging the first rim piece (Fig. 4); and a plurality of cylindrical sleeves 212 for engaging both the first rim piece and the second rim piece (Fig. 4), the first rim piece having cylindrical first shafts 251 each engaging a first end of one of the sleeves (Fig. 10), the second rim piece having cylindrical second shafts 222 each engaging a second opposite end of one of the sleeves (Fig. 4; paragraph [0041]), an outer cylindrical surface of each sleeve engaging a separate and distinct part 110 the tire (Fig. 5; paragraph [0041]), wherein the first rim piece has first securement openings (unlabeled, but shown in Fig. 10; paragraph [0047]) arrayed circumferentially about the first rim piece (Figs. 2 and 10), wherein the second rim piece has second securement openings 223 arrayed circumferentially about the second rim piece (Fig. 3; paragraph [0041]), wherein each of the first securement openings of the first rim piece is axially aligned with a corresponding second securement opening of the second rim piece (Fig. 10; paragraph [0041]), wherein each of the sleeves has a radially outer surface 214 for engaging corresponding loops 110 of the tire (Fig. 5; paragraph [0041]), wherein each first and second shaft engages a cylindrical inner surface of one of the sleeves (Fig. 10; paragraphs [0041] and [0045]), and wherein the first and second rim pieces are constructed of a metal (paragraph [0019]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Celik in view of Celik (US 10,040,317 B2; hereinafter “Celik ‘317”).
	Celik fails to expressly disclose its rim pieces being constructed of a polymer.  Instead, as noted above, Celik teaches the first and second rim pieces being constructed of metal.
	Celik ‘317, however, teaches a wheel assembly for a tire in which the rim can be constructed of various materials, including metals and polymers (i.e., “plastics”) as described in lines 2-4 of col. 5.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wheel assembly of Celik so that its rim pieces are constructed of a polymer instead of metal, such as taught by Celik ‘317, as a well-known alternative material that would provide the rim with predictable material and physical properties, such as a good strength-to-weight ratio.

Allowable Subject Matter
13.	Claims 11-20 are allowed.

14.	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617